MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00408-CV

                             DENISE PRENT, Appellant

                                           V.
                                RJET, L.L.C., Appellee

   Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2013-20652).

TO THE 234TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 5th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on May 11, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that there was reversible error in
             the trial court’s judgment. Accordingly, the Court reverses
             the trial court’s judgment and remands the case to the trial
             court for further proceedings.

                    The Court orders that appellee, rJet, L.L.C., pay all
             appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered March 5, 2015.

              Panel consists of Justices Jennings, Massengale, and Lloyd.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 15, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT